Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 10/18/2017. It is noted, however, that applicant has not filed a certified copy of the JP2017-201939 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over NPL (onNote: A Musical Interface Using Markerless Physical Scores, Yusuke Yamamoto et al., ISBN 978-1-4503-0921-9/11/0008, Aug 7-11, 2011) hereafter NPL (Single reference 103 as the claimed limitations, “method implemented by a computer, a controller including a processor and a non-transitory computer readable storage medium storing a program to execute processing—“ as claimed in independent claims 1, 6 and 11 would be obvious in view of the “image processing system for onNote” and software architecture (figs 1-3 and sections 1-3) as disclosed by NPL)).

1. Regarding claim 1, NPL discloses an image analysis method (figs 1-3 shows an image processing onNote system/method, examiner notes that as shown in the figures 1-3 and from the disclosure “system software architecture” for realtime sound, a computer is obviously required to implement the steps meeting the claim limitations) implemented by a computer, the method comprising: 
analyzing a partial image which is a part of an image of a planar subject (figs 1-3 and disclosure sections 1-3 discloses the notes on the score are captured by the camera and are processed by the system which retrieves the music from the score database, In addition the system can do a real-time recognition of papers position and the rotation. Thus, by physically moving and connecting the musical scores placed in front of the camera we can play music intuitively, figs 2-3 shows the physical score (planar subject) partial image being analyzed meeting the claim limitations);
(figs 2-3 and the disclosure discloses the notes on the score captured by the camera (i.e partial image-analysis data representing the characteristic of the partial image) and analyzed by the system (i.e tracking and retrieving the markerless physical musical scores placed in front of the camera) meeting the above claim limitations of generating partial-image analysis data representing a characteristic of the partial image); 
comparing, for each of a plurality of images (fig 2, section 2 image processing for tracking and retrieving the markerless physical musical scores (i.e for each of a plurality of images) and further discloses extracting the stable keypoints on the score (i.e partial image analysis data), conducts keypoints matching, then the system identifies the score (i.e candidate image analysis data representing a characteristic of each of the plurality of images) by referencing the score database meeting the above limitations of (i.e comparing for each of the plurality of images the candidate- image analysis data with the partial-image analysis data, the candidate-image analysis data representing a characteristic of each of the plurality of images); and 
selecting a candidate image among the plurality of images, the candidate image including a part corresponding to the partial image (figs 1-3 and sections 2-3 discloses identifying the score (i.e the selecting the candidate image among the plurality of images, the candidate image including a part corresponding to the partial image) and playing the music according to the identified score (selected score) meeting the above claim limitations). Before the effective filing date of the (see sections 1-3). 

2. Regarding claim 2, NPL discloses the image analysis method according to claim 1, wherein analyzing the partial image includes: extracting a plurality of feature points from the partial image; and projecting the plurality of feature points onto a reference line, and the partial-image analysis data represents the plurality of feature points after the projection (fig 1, 3, section 2 discloses the extracting the keypoints (features) and also discloses the overhead projection for projecting the feature points on the reference line (see fig 3) and using for the image analysis meeting the above claim limitations).  

3. Regarding claim 3, NPL discloses the image analysis method according to claim 2, wherein the candidate image including the part corresponding to the partial image is selected by comparing, for each of the plurality of images, candidate-image analysis data (fig 2, section 2 image processing for tracking and retrieving the markerless physical musical scores (i.e for each of a plurality of images) and further discloses extracting the stable keypoints on the score (i.e partial image analysis data), conducts keypoints matching, then the system identifies (selecting) the score (i.e candidate image analysis data representing a characteristic of each of the plurality of images) by referencing the score database meeting the above limitations of (i.e comparing for each of the plurality of images the candidate- image analysis data with the partial-image analysis data, the candidate-image analysis data representing a characteristic of each of the plurality of images) representing a result of projecting the plurality of feature points extracted from the partial image onto the reference line with the partial- image analysis data (fig 1, 3, section 2 discloses the extracting the keypoints (features) and also discloses the overhead projection for projecting the feature points on the reference line (see fig 3) and using for the image analysis meeting the above claim limitations).  

4. Regarding claim 4, NPL discloses the image analysis method according to claim 2, wherein the reference line corresponds to a straight line included in the partial image (figs 2-3 shows the reference line corresponds to a straight line included in the partial image meeting the claim limitations).  

5. Regarding claim 5, NPL discloses the image analysis method according to claim 1, wherein the planar subject is a musical score (figs 1-3 shows the planar subject is a musical score meeting the above claim limitations).  

6. Claim 6 is a corresponding image analysis device claim corresponding to claim 1. See the explanation of claim 1. Examiner notes that an electronic controller including at least one processor, the electronic controller being configured to execute a plurality of modules, as claimed in claim 6 would be obvious in view of the “image processing system for onNote” and software architecture (figs 1-3 and sections 1-3) as disclosed by NPL.
7. Claim 7 is a corresponding device claim of claim 2. See the corresponding explanation of claim 2.

8. Claim 8 is a corresponding device claim of claim 3. See the corresponding explanation of claim 3.

9. Claim 9 is a corresponding device claim of claim 4. See the corresponding explanation of claim 4.

10. Claim 10 is a corresponding device claim of claim 5. See the corresponding explanation of claim 5.

11. Claim 11 is a corresponding non-transitory computer-readable storage medium storing a program for causing a computer to execute processing claim of claim 1. See the explanation of claim 1. Examiner notes non-transitory computer-readable storage medium storing a program for causing a computer to execute processing as claimed in claim 11 would be obvious in view of the “image processing system for onNote” and software architecture (figs 1-3 and sections 1-3) as disclosed by NPL.

Examiner's Note: Examiner has cited particular figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227. The examiner can normally be reached IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

JAYESH PATEL
Primary Examiner
Art Unit 2669

/JAYESH A PATEL/Primary Examiner, Art Unit 2669